PER CURIAM.
Order to show cause why the county auditor of the county of Isanti should not be directed to omit from the official ballot the name of respondent Joseph B. Johnson as a candidate for the office of county superintendent of schools. The respondent claims that he is entitled to have his name placed upon such ballot by virtue of a certificate of nomination by the requisite number of electors of the county, pursuant to R. L,. 1905, § 213.* The relator claims that such certificate of nomination is void, because it fails to comply with section 214, Id., which provides that: “Such certificate of nomination, * * ■ * shall contain the name of the person nominated, the office for which he is nominated, the party or political principle he represents, expressed in not more than three words, and his place of residence.” It is admitted that the certificate in this case made no attempt to state what party or political principle the. respondent represented. We have, then, the single question whether this provision of the statute is merely directory or mandatory.
*30The respondent relies ujion the case of Davidson v. Hanson, 87 Minn. 211, 91 N. W. 1124, 92 N. W. 93, in support of his claim that the provision is directory. The case is not here in point, for the question of the sufficiency of a certificate of nomination was in no manner involved in that case. It is too obvious to justify any extended argument that the legislature intended that a person should be represented .as somebody or as standing for something in the certificate of nomination. We accordingly hold that the statute in this respect is mandatory, and that the certificate in this case .is not sufficient to authorize the auditor to place the name of the respondent Johnson upon the official ballot as a candidate for the office of county superintendent of ■schools of the county of Isanti.
It is therefore ordered that the auditor of such county refrain from so placing the name of respondent Johnson upon such ballot as a' candidate for such office.